THE COURT.
Petitioners, were charged with, and convicted of, burglary; their appeal from the judgment of conviction is now pending in this court.  They now petition for a writ of error coram vobis, alleging that, subsequent to their conviction, they have discovered, by reason of a con*292fession made by a fellow prisoner, that he had in fact committed the burglary of which they stand convicted.
Apart from the fact that the confession relied on falls far short of clearing defendants, it is well settled that neither coram nobis nor coram vobis will lie on such a showing. (People v. Tuthill (1948) 32 Cal.2d 819 [198 P.2d 505]; People v. Wahrmund (1949) 91 Cal.App.2d 258, 261-262 [206 P.2d 56]; People v. Cox (1936) 18 Cal.App.2d 283, 286-287 [63 P.2d 849]; People v. Vernon (1935) 9 Cal.App.2d 138, 146 [49 P.2d 326].)
The petition is denied.